IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

ASHEVILLE DIVISION FILED
MISC 1. BRtc. Y ASHEVILLE, N.C.
AEELICATION FOR U.S. DISTRICT COURT
EXEMPTION FROM THE: W. DIST. OF N.C.
ELECTRONIC PUBLIC :
ACCESS FEES ORDER

This matter is before the Court upon the application and request by Christine Bird,
PhD Candidate; Brooke Shannon, PhD Candidate; Ariana Solis, Research Assistant; and
Rebecca Regueira, Research Assistant at the University of Texas at Austin; for
exemption from fees imposed by the Electronic Public Access fee schedule adopted by
the Judicial Conference of the United States.

The Court finds that the above individuals fall within the class of users listed in the
fee schedule as being eligible for a fee exemption due to their research mission. They
have demonstrated that an exemption is necessary in order to avoid unreasonable burdens
and to promote public access to information for research purposes. The Administrative
Office of the United States Courts and the Fourth Circuit Court of Appeals support their
request.

Therefore, Christine Bird, Brooke Shannon, Ariana Solis and Rebecca Regueira
shall be exempt from the payment of fees for access via PACER to the electronic case
files maintained in this court, to the extent such use is incurred in the course of their
research. They shall not be exempt from the payment of fees incurred in connection with
other uses of the PACER system in this court. Additionally, the following limitations

apply:

1. this fee exemption applies only to the above-named individuals and is valid only
for the purposes stated above;

2. this fee exemption applies only to the electronic case files of this court that are
available through the PACER system;

3. by accepting this exemption, the parties agree not to sell for profit any data
obtained as a result of receiving this exemption;

4, this exemption is valid until September 1, 2021.

This exemption may be revoked at the discretion of the Court at any time. A copy of

this Order shall be sent to each of the parties, to pacer@psc.uscourts.gov and to Multi-Court
Exemption@ao.uscourts. gov.

Dated this 12th___ day of February 2020.

 

Case 1:21-mc-00004-MR Document1 Filed 02/12/21 Page 1of1
